Case 2:11-cr-00022-LGW-BWC Document 97 Filed 08/10/20 Page 1 of 4


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 2:12 pm, Aug 10, 2020
Case 2:11-cr-00022-LGW-BWC Document 97 Filed 08/10/20 Page 2 of 4
Case 2:11-cr-00022-LGW-BWC Document 97 Filed 08/10/20 Page 3 of 4
Case 2:11-cr-00022-LGW-BWC Document 97 Filed 08/10/20 Page 4 of 4
